Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 1 of 10 PageID 118



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

FOURSTAR GROUP USA, INC.,

       Plaintiff,                                Case No.: 8:19-cv-00712-CEH-CPT

v.

MICHAELS STORES, INC.,

      Defendant.
__________________________________/

                                   CASE MANAGEMENT REPORT

       The parties have agreed on the following dates and discovery plan pursuant to Fed. R. Civ.

P. 26(f) and Local Rule 3.05(c):

 DEADLINE OR EVENT                                            AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P.   June 24, 2019
 26(a)(1) as amended effective December 1, 2000)

 [Court recommends 30 days after CMR meeting]

 Certificate of Interested Persons and Corporate Disclosure   Plaintiff filed on April 8, 2019
 Statement
                                                              Defendant filed on June 4, 2019
 [Each party who has not previously filed must file
 immediately]

 Motions to Add Parties or to Amend Pleadings                 July 24, 2019

 [Court recommends 1-2 months after CMR meeting]

 Disclosure of Expert Reports (Plaintiff)                     Primary expert (expert called by
                                                              party with burden of proof on
 [Court Recommends 1-2 months before discovery deadline       issue on which expert opines)
 to allow expert depositions]                                 February 28, 2020

 Disclosure of Expert Reports (Defendant)                     Rebuttal expert
                                                              March 27, 2020
 [Court Recommends 1-2 months before discovery deadline
 to allow expert depositions]
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 2 of 10 PageID 119



 Discovery Deadline                                              May 29, 2020

 [Court recommends 1-2 months before discovery deadline
 to allow expert depositions]

 Dispositive Motions, Daubert, and Markman Motions               July 17, 2020

 [Court requires 5 months or more before trial term begins]

 Meeting In Person to Prepare Joint Final Pretrial Statement December 14, 2020

 [14 days before Joint Final Pretrial Statement]

 Joint Final Pretrial Statement (Including a Single Set of       December 28, 2020
 Jointly-Proposed Jury Instructions and Verdict Form (a
 Word or WordPerfect7 version may be emailed to the
 Chambers mailbox), Voir Dire Questions, Witness Lists,
 Exhibit Lists with Objections on Approved Form

 [Court recommends 3 weeks before Final Pretrial
 Conference]

 All Other Motions Including Motions In Limine                   January 15, 2021

 [Court recommends 2 weeks before trial]

 Final Pretrial Conference

 [Court will set a date that is approximately 3 weeks before
 trial]

 Trial Briefs                                                    January 15, 2021

 [Court recommends 2 weeks before Trial]

 Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of       February 1, 2021
 trial within 2 years of filing complaint in all Track Two
 cases; trial term must not be less than 4 months after
 dispositive motions deadline (unless filing of such motions
 is waived); district judge trial terms typically begin on the
 1st business day of the first full week of each month; trials
 before magistrate judges will be set on a date certain after
 consultation with the parties]

 Estimated Length of Trial                                       5 days
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 3 of 10 PageID 120



 Jury/Non-Jury                                                  Jury

 Mediation:                                                    Deadline: May 29, 2020
                                                               Mediator: Jim Matulis
                                                               Address:
                                                               9806 Gretna Green Drive
                                                               Suite 100
                                                               Tampa, FL 33626

 All Parties Consent to Proceed Before Magistrate Judge        Yes/No: No

                                                               Likely to Agree in
                                                               Future?: No


I.     Meeting of Parties in Person

       Lead counsel must meet in person and not by telephone absent an order permitting

otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a different

location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held telephonically on

May 23, 2019, and was attended by:

       Name                                          Counsel for (if applicable)

         1.      Richard E. Fee               Plaintiff, Fourstar Group USA, Inc.

         2.      William Giltinan             Defendant, Michaels Stores, Inc.



II.    Pre-Discovery Initial Disclosures of Core Information

       Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

       Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or otherwise

ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida Local Rule

3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 4 of 10 PageID 121



          The parties ____ have exchanged _X_ agree to exchange (check one) information

described in Fed. R. Civ. P. 26(a)(1)(A) - (D) on by June 24, 2019.

          Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

III.      Electronic Discovery

          The parties have discussed issues relating to disclosure or discovery of electronically stored

information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in Section

II above, and agree that (check one):

          _X_ No party anticipates the disclosure or discovery of ESI in this case;

          ___ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

          If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:

          A.     The form or forms in which ESI should be produced.

          B.     Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

          C.     Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

          D.     The various sources of ESI within a party’s control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 5 of 10 PageID 122



       E.      The characteristics of the party’s information systems that may contain relevant

ESI, including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

       F.      Any issues relating to preservation of discoverable ESI.

       G.      Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an Order

under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order is needed,

they shall attach a copy of the proposed order to the Case Management Report. The parties should

attempt to agree on protocols that minimize the risk of waiver. Any protective order shall comply

with Local Rule 1.09 and Section IV. F. below on Confidentiality Agreements.

       H.      Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

       Please state if there are any areas of disagreement on these issues and, if so, summarize the

parties’ position on each:

       N/A

       If there are disputed issues specified above, or elsewhere in this report, then (check

       one):

       ___ One or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing. If a preliminary pre-trial

conference is requested, a motion shall also be filed pursuant to Rule 16(a), Fed. R. Civ. P.
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 6 of 10 PageID 123



       _X_ All parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A. Certificate of Interested Persons and Corporate Disclosure Statement

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper -- including emergency motion -- is subject to

being denied or stricken unless the filing party has previously filed and served its Certificate of

Interested Persons and Corporate Disclosure Statement. Any party who has not already filed and

served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

       __X__Yes (as to Plaintiff)
       __X__Yes (as to Defendant)

       B. Discovery Not Filed

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette.

       See Local Rule 3.03 (f). The parties further agree as follows: No additional agreements.

       C. Limits on Discovery

       Absent leave of Court, the parties may take no more than ten (10) depositions per side (not

per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent

leave of Court, the parties may serve no more than twenty-five (25) interrogatories, including sub-
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 7 of 10 PageID 124



parts. Fed. R. Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties

each deposition is limited to one day of seven (7) hours. Fed. R. Civ. P. 30(d)(2). The parties may

agree by stipulation on other limits on discovery. The Court will consider the parties agreed dates,

deadlines, and other limits in entering the scheduling order. Fed. R. Civ. P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows:

   1. Depositions – __N/A________________________________________________.

   2. Interrogatories – _ N/A_______________________________________________.

   3. Document Requests – _N/A___________________________________________.

   4. Requests to Admit – __ N/A____________________________________________.

   5. Supplementation of Discovery – __ N/A__________________________________.


       D. Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a response prior

to the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline. In addition, the parties agree as follows:

___N/A_______________________________________________________________________

_______________________________________________________.

       E. Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 8 of 10 PageID 125



parties agree on the following additional matters pertaining to the disclosure of expert testimony:

_____N/A_________________________________________________.

       F. Confidentiality Agreements

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the parties to file documents under seal

only upon a finding of extraordinary circumstances and particularized need. See Brown v.

Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

to file under seal requesting such Court action, together with a memorandum of law in support.

The motion, whether granted or denied, will remain in the public record. The parties may reach

their own agreement regarding the designation of materials as “confidential.” There is no need for

the Court to endorse the confidentiality agreement. The Court discourages unnecessary stipulated

motions for a protective order.      The Court will enforce appropriate stipulated and signed

confidentiality agreements. See Local Rule 4.15. Each confidentiality agreement or order shall

provide, or shall be deemed to provide, that “no party shall file a document under seal without first

having obtained an order granting leave to file under seal on a showing of particularized need.”

With respect to confidentiality agreements, the parties agree as follows: The parties will enter

into a confidentiality agreement which calls for the protection of documents and related

materials deemed ‘Confidential’ or ‘Attorneys Eyes Only’ by the producing party.

       G. Other Matters Regarding Discovery

       ____ N/A_____________________________________.
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 9 of 10 PageID 126



V.     Settlement and Alternative Dispute Resolution

       A. Settlement

       The parties agree that settlement is __X__ likely _____ unlikely (check one)

       The parties request a settlement conference before a United States Magistrate Judge.

       yes ______ no ___X____ likely to request in future _______

       B. Arbitration

       The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. Do the parties agree to arbitrate?

       yes ______ no __X__ likely to agree in future ______

       _______ Binding ________Non-Binding

       C. Mediation

       Absent arbitration or a Court order to the contrary, the parties in every case will participate

in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties

have agreed on a mediator from the Court’s approved list of mediators as set forth in the table

above, and have agreed to the date stated in the table above as the last date for mediation. The list

of mediators is available from the Clerk, and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.

       D. Other Alternative Dispute Resolution

       The parties intend to pursue the following other methods of alternative dispute resolution:

       _____ N/A________________________________________________________.
Case 8:19-cv-00712-CEH-CPT Document 19 Filed 06/05/19 Page 10 of 10 PageID 127



  Dated: June 5, 2019

  s/Richard E. Fee                        s/ William Giltinan
  Richard E. Fee                          Jaret J. Fuente
  Florida Bar No. 813680                  Florida Bar No. 146773
  Kathleen M. Wade                        William Giltinan
  Florida Bar No. 127965                  Florida Bar No. 27810
  FEE & JEFFRIES, P.A.                    CARLTON FIELDS
  1227 N. Franklin Street                 4221 W. Boy Scout Blvd., Ste. 1000
  Tampa, Florida 33602                    Tampa, Florida 33607
  (813) 229-8008                          (813) 229-4362
  (813) 229-0046 (Facsimile)              (813) 229-4133 (Facsimile)
  rfee@feejeffries.com                    jfuente@carltonfields.com
  kwade@freejeffries.com                  wgiltinan@carltonfileds.com
  aperez@feejeffries.com                  IPLit@carltonfields.com

  Counsel for Plaintiffs,                 Counsel for Defendant,
  Fourstar Group USA, Inc.                Michaels Stores, Inc.
